DETAILED ACTION
Response to Amendment
The amendment filed on 03/08/2022 has been entered. Claims 1 and 3 are now pending in the application. Claim 1 has been amended and claim 2 has been canceled by the Applicant. Previous objection to the specification has been withdrawn in light of applicant’s cancelation of claim 2. Previous claim 2 rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), first paragraph, have been withdrawn in light of Applicant’s cancelation of claim 2. 
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on continuation of application 15127040, filed on 09/19/2016 which is a national stage entry of application PCT/US2015/023000 with the International Filing Date of 03/27/2015 that claims priority from Provisional Application 61/977171, filed on 04/09/2014.  
 
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoppe (of record, see Information Disclosure Statement of  01/17/2020) US 6075651 A. 
In regard to independent claim 1, Hoppe teaches (see e.g. Figs. 1-6) a head-mountable display (i.e. compact collimating apparatus for headset heads-up display device (HUD), as depicted in e.g. Figs. 1-6, see Abstract, col. 1 lines 5-8, 64-col. 2 line 51, col. 3 lines 9-50, col. 5 line 37-col. 6 line 32, where for brevity elements of Figs. 5-6 are referenced), comprising: 
a lens comprising opposing first and second major surfaces (i.e. as doublet of plano-convex 501 and plano-concave 503 lens, col. 5 line 37-col. 6 line 32 with opposing left and right surfaces of 503 and 501, or top and bottom surface of doublet 501/503 as depicted in e.g. Fig. 5) and a partial reflector embedded 5in the lens between (i.e. partial reflective coating 505, col. 5 line 37-col. 6 line 32, Fig. 5, and equivalent to 113 in Figs. 1, 3-4), the first and second major surfaces ( 505 is embedded in doublet lens 501/503 and makes oblique angles with opposing left and right surfaces of 503 and 501, or top and bottom surface of doublet 501/503 as depicted in e.g. Fig. 5); 
a reflective polarizer disposed adjacent the lens (i.e. as PS element 507, see Abstract, col. 1 line 66-col. 2 line 9, col. 3 lines 10-22, col. 5 line 37-col. 6 line 20); and 

the partial reflector positioned to receive a chief ray from an image generated by an image forming device (i.e. as 505 is positioned to receive any chief ray of image information from source 509, col. 5 line 37-col. 6 line 32, Fig. 5)  and direct at least a portion of the chief ray as an image ray to an eve (i.e. directing any such chief ray of image information from 505 in conjunction with 506, 507 to eye of observer 525, col. 5 line 37-col. 6 line 32, Fig. 5), the partial reflector making an oblique angle with the image ray (i.e. as e.g. sides of 505 are making oblique angle with chief (central) ray from 509, and/or as chief rays emanating from sides of the source e.g. LCD 509 due to geometry make oblique angles with partial reflector 505, col. 5 line 37-col. 6 line 32, see Fig. 5).
  
Regarding claim 3, Hoppe teaches (see e.g. Figs. 1-6) that the partial reflector (505, 113) comprises a broadband partial mirror (i.e. 505, 113 partial reflective coating is dielectric coating with approximately 50% reflectance and 50% transmittance, col. 3 lines 45-50, col. 5 line 25—col. 6 line 30).


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kollin US 20140240843 A1.
In regard to independent claim 1, Kollin teaches (see e.g. Figs. 1-5) a head-mountable display (i.e. near-eye display system e.g. heads-up display system,4(HUD), as depicted in e.g. Figs. 1-4, see Abstract, paragraphs [02-03,11-14, 17-26), comprising: 
a lens comprising opposing first and second major surfaces (i.e. optic 200 with reflective combiner optic 210 and prism 201 with 206, 208, having incident surface of 210 for background light 216 and  light output interface side 212 of 201, as depicted in e.g. Fig. 2A-B, and equivalents in Figs. 3A-B, paragraphs [17-27]) and a partial reflector embedded 5in the lens between the first and second major surfaces (i.e. as inside surface of 210 that reflects light from image source 202, and transmits outside background light 216,  which is embedded between incident surface of 210 for background light 216 and light output interface side 212 of 201, as depicted in e.g. Fig. 2A-B, and equivalents in Figs. 3A-B, paragraphs [17-27]); 
a reflective polarizer disposed adjacent the lens (i.e. as reflective polarizer 211 adjacent to 208, 206 and 210, Fig. 2A-B,  paragraphs [21-27]); and 
a quarter-wave retarder disposed between the reflective polarizer and the partial reflector (i.e. as quarter wave plate 218, between 211 and inside surface of 210, as depicted in Figs. 2A-B, paragraphs [21-27]), 
the partial reflector positioned to receive a chief ray from an image generated by an image forming device (i.e. as inside surface of 210 positioned to receive image(s) as any chief ray from locations 220(a)-(n) of image source 202, Figs. 2A-B, paragraphs [21-27], Figs. 2A-3B)  and direct at least a portion of the chief ray as an image ray to an eve (i.e. directing any such chief ray from locations 220(a)-(n) through the system toward the user's eye 214, paragraphs [21-27], Figs. 2A-3B), the partial reflector making an oblique angle with the image ray (i.e. as due to geometry and reflection of image rays from 220(a)-(n) are making oblique angle(s) with inner surface of partial reflector 210,  paragraphs [21-27], Figs. 2A-3B).
  
Regarding claim 3, Hoppe teaches (see e.g. Figs. 1-6) that the partial reflector (inner surface of 210) comprises a broadband partial mirror (i.e. 210 as partially transmissive mirror, paragraphs [21-27], Figs. 2A-3B).


Response to Arguments

Applicant's arguments filed in the Remarks dated 03/08/2022 have been fully considered but they are not persuasive. Specifically, Applicant stated that the amended claim(s) are patentable over Hoppe reference. The Examiner disagrees. As presented in the rejection above, Hoppe teaches all limitations of claims 1 and 3, as e.g. Hoppe teaches (see e.g. Figs. 1-6) a head-mountable display (i.e. compact collimating apparatus for headset heads-up display device (HUD), as depicted in e.g. Figs. 1-6, see Abstract, col. 1 lines 5-8, 64-col. 2 line 51, col. 3 lines 9-50, col. 5 line 37-col. 6 line 32, where for brevity elements of Figs. 5-6 are referenced), comprising: 
a lens comprising opposing first and second major surfaces (i.e. as doublet of plano-convex 501 and plano-concave 503 lens, col. 5 line 37-col. 6 line 32 with opposing left and right surfaces of 503 and 501, or top and bottom surface of doublet 501/503 as depicted in e.g. Fig. 5) and a partial reflector embedded 5in the lens between (i.e. partial reflective coating 505, col. 5 line 37-col. 6 line 32, Fig. 5, and equivalent to 113 in Figs. 1, 3-4), the first and second major surfaces ( 505 is embedded in doublet lens 501/503 and makes oblique angles with opposing left and right surfaces of 503 and 501, or top and bottom surface of doublet 501/503 as depicted in e.g. Fig. 5); 
a reflective polarizer disposed adjacent the lens (i.e. as PS element 507, see Abstract, col. 1 line 66-col. 2 line 9, col. 3 lines 10-22, col. 5 line 37-col. 6 line 20); and 
a quarter-wave retarder disposed between the reflective polarizer and the partial reflector (i.e. as quarter wave plate 506, col. 5 line 37-col. 6 line 20, as depicted in Figs. 5-6), 
the partial reflector positioned to receive a chief ray from an image generated by an image forming device (i.e. as 505 is positioned to receive any chief ray of image information from source 509, col. 5 line 37-col. 6 line 32, Fig. 5)  and direct at least a portion of the chief ray as an image ray to an eve (i.e. directing any such chief ray of image information from 505 in conjunction with 506, 507 to eye of observer 525, col. 5 line 37-col. 6 line 32, Fig. 5), the partial reflector making an oblique angle with the image ray (i.e. as e.g. sides of 505 are making oblique angle with chief (central) ray from 509, and/or as chief rays emanating from sides of the source e.g. LCD 509 due to geometry make oblique angles with partial reflector 505, col. 5 line 37-col. 6 line 32, see Fig. 5).
No additional substantial arguments were presented after page 5 of the Remarks dated 03/08/2022. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/
Primary Examiner, Art Unit 2872




4Application No.: Case No.: 74976US004